            Case 1:21-cv-00676-YK Document 12 Filed 07/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AQUILES CONDE-SHENERY,                           :
     Plaintiff                                   :        No. 1:21-cv-00676
                                                 :
               v.                                :        (Judge Kane)
                                                 :
U.S. CITIZENSHIP &                               :        (Magistrate Judge Saporito)
IMMIGRATION SERVICES, et al.,                    :
       Defendant                                 :

                                             ORDER

       Before the Court in the above-captioned action is the July 7, 2021 Report and

Recommendation of Magistrate Judge Saporito (Doc. No. 11), recommending that the Court

dismiss without prejudice Plaintiff Aquiles Conde-Shenery (“Plaintiff”)’s complaint for failure to

pay the administrative filing fee or file an application to proceed in forma pauperis, as required

by the Court’s administrative Order dated May 19, 2021 (Doc. No. 10). No timely objections to

the Report and Recommendation have been filed.

       ACCORDINGLY, on this 23rd day of July 2021, upon independent review of the record

and the applicable law, IT IS ORDERED THAT:

       1.      The Court ADOPTS the Report and Recommendation (Doc. No. 11) of
               Magistrate Judge Saporito;

       2.      Plaintiff’s complaint (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE;
               and

       3.      The Clerk of Court is directed to CLOSE this case.



                                                       s/ Yvette Kane
                                                      Yvette Kane, District Judge
                                                      United States District Court
                                                      Middle District of Pennsylvania
